Case 1:12-cr-10010-SOH Document 219                Filed 06/01/20 Page 1 of 8 PageID #: 1009



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF


v.                                  Case No. 1:12-cr-10010-001


AARON MAURICE BLAYLOCK                                                            DEFENDANT

                                                 ORDER

       Before the Court is Defendant Aaron Maurice Blaylock’s Motion for Reduction in

Sentence Pursuant to U.S.C. § 3582(c) and to Apply Attorney General Barr’s Coronavirus Aid,

Relief, and Economic Security Act. (ECF No. 217). The Court finds that no response is necessary

and that the matter is ripe for consideration.

                                        I. BACKGROUND

       On February 19, 2014, the Court sentenced Defendant to a total 272-month term of

imprisonment, a 5-year term of supervised release, a $200 special assessment, and $53,402.61

restitution, to be paid joint and several with co-defendants. On May 28, 2020, Defendant filed the

instant pro se motion, seeking a “compassionate release” sentence reduction or, alternatively, for

the Court to place him on home confinement. Defendant does not specify which section of the

FSA he moves under, so the Court will construe the motion as seeking relief under pursuant to 18

U.S.C. § 3582(c)(1)(A) and to 18 U.S.C. § 3624(c), which provide for compassionate release and

home confinement, respectively.

                                         II. DISCUSSION

       Defendant seeks compassionate release and home confinement, two separate forms of

relief provided by the FSA. The Court cannot grant either request for the following reasons.
Case 1:12-cr-10010-SOH Document 219                    Filed 06/01/20 Page 2 of 8 PageID #: 1010



       A. Compassionate Release

        “A court’s ability to modify a sentence after it has been imposed is extremely limited.”

United States v. Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *2 (N.D. Iowa Jan. 8, 2020).

One way a court may modify a sentence is through “compassionate release,” as outlined in 18

U.S.C. § 3582(c)(1)(A), which was recently modified by section 603 of the First Step Act of 2018

(the “FSA”). Pub. L. No. 115-391, 132 Stat. 5194, at 5239.

       Defendant bears the burden of showing that compassionate release is appropriate. United

States v. Mitchell, No. 5:10-cr-50067-001, 2020 WL 544703, at *1 (W.D. Ark. Feb. 3, 2020)

(citing United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016)). Relief is available under the

FSA if the Court finds: (1) that the requested sentence reduction is warranted due to “extraordinary

and compelling reasons;” (2) that the sentencing factors set forth in 18 U.S.C. § 3553(a) support a

reduction “to the extent that they are applicable;” and (3) that a reduction would be consistent with

any applicable policy statements issued by the Sentencing Commission. 18 U.S.C.

3582(c)(1)(A)(i). The Court must first determine whether Defendant’s motion is properly raised.

If so, the Court will reach the above-listed issues.

       As a threshold matter, Defendant must satisfy certain procedural requirements before filing

a compassionate-release motion. “Before the enactment of the FSA, a motion for compassionate

release had to be filed by the Director of the [BOP] and an inmate could not unilaterally file one

with the court.” Mitchell, 2020 WL 544703, at *1. However, the FSA now permits an inmate to

seek a compassionate release directly from the sentencing court “after the defendant has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A)(i). Defendant bears the burden of showing that



                                                  2
Case 1:12-cr-10010-SOH Document 219                  Filed 06/01/20 Page 3 of 8 PageID #: 1011



he exhausted his administrative rights with the BOP before filing a compassionate-release motion.

United States v. Davis, No. 2:15-CR-20067-SHM, 2019 WL 6898676, at *1 (W.D. Tenn. Dec. 18,

2019).

         The BOP has outlined the administrative exhaustion process in its Program Statement No.

5050.50. In short, a request for compassionate release must first be submitted to the warden of the

BOP facility the defendant is housed in. 28 C.F.R. § 571.61(a). If the warden approves the request,

it is sent to the BOP’s general counsel for approval. 28 C.F.R. § 571.62(A)(1). If the general

counsel approves the request, it is sent to the BOP’s director for a final decision. 28 C.F.R. §

571.62(A)(2). If the director approves, he or she will ask the United States Attorney in the

applicable judicial district to file a compassionate-release motion on BOP’s behalf. 28 C.F.R. §

571.62(A)(3).

         If the warden does not respond to the request, the defendant’s administrative remedies are

deemed exhausted after thirty days. 18 U.S.C. § 3582(c)(1)(A)(i). If the warden denies the

compassionate-release request, the defendant must appeal the decision pursuant to the BOP’s

Administrative Remedy Program. 28 C.F.R. § 571.63(a). If the request is denied by the BOP’s

general counsel or director, that decision is considered a final administrative decision and the

defendant’s administrative remedies are exhausted at that time. 28 C.F.R. § 571.63(b-c).

         Defendant has not stated that he has exhausted the BOP’s administrative process before

filing the instant motion, nor has he provided evidence to the effect. The Court can only consider

a motion for compassionate release “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility.” 19 U.S.C. § 3582(c)(1)(A). Based on that language, Congress, in



                                                 3
Case 1:12-cr-10010-SOH Document 219                     Filed 06/01/20 Page 4 of 8 PageID #: 1012



enacting the FSA, has statutorily imposed exhaustion requirements before a defendant can petition

a court for compassionate release. See United States v. Gross, No. 15-769, 2020 WL 1673244, at

*2 (S.D.N.Y. Apr. 6, 2020) (“[T]he statute includes an exhaustion requirement in recognition of

the fact that [the BOP] is frequently in the best position to assess, at least in the first instance, a

defendant’s conditions, the risk presented to the public by his release, and the adequacy of a release

plan.”).

           The FSA’s explicit statutory exhaustion requirement is not susceptible to judicially created

exceptions. “No doubt, judge-made exhaustion doctrines . . . remain amenable to judge-made

exceptions. . . . But a statutory exhaustion provision stands on a different footing. There, Congress

sets the rules—and courts have a role in creating exceptions only if Congress wants them to.” Ross

v. Blake, ___ U.S. ___, 136 S. Ct. 1850, 1857 (2016). “For that reason, mandatory exhaustion

statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion.” Id.; see also

Booth v. Churner, 532 U.S. 731, 741 n.6 (2001) (“[W]e stress the point . . . that we will not read

futility or other exceptions into statutory exhaustion requirements where Congress has provided

otherwise”). In other words, courts cannot excuse a failure to exhaust administrative remedies

before filing a compassionate-release motion. Courts across the country have reached the same

conclusion—even in the face of the COVID-19 pandemic. See United States v. Raia, No. 20-1033,

2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (concluding that failure to exhaust administrative

remedies for request for compassionate release based on COVID-19 pandemic presented “a glaring

roadblock foreclosing compassionate release at this point” and that “strict compliance with §

3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance”); United

States v. Epstein, No. CR 14-287 (FLW), 2020 WL 1808616, at *4 (D.N.J. Apr. 9, 2020);

(collecting cases and denying request for compassionate release after concluding that the court



                                                    4
Case 1:12-cr-10010-SOH Document 219                          Filed 06/01/20 Page 5 of 8 PageID #: 1013



could not waive a failure to exhaust administrative remedies); United States v. Albertson, No. 1:16-

cr-00250-TWPMJD, 2020 WL 1815853, at *2 (S.D. Ind. Apr. 8, 2020) (denying request for

compassionate release based on COVID-19 after concluding the movant failed to establish that the

court could waive his failure to exhaust); United States v. Holden, No. 3:13-CR-00444-BR, 2020

WL 1673440, at *5-10 (D. Or. Apr. 6, 2020) (collecting cases and denying request for

compassionate release after concluding that the court could not waive a failure to exhaust

administrative remedies); United States v. Johnson, No. RDC-14-0441, 2020 WL 1663360, at *3-

6 (D. Md. Apr. 3, 2020) (denying request for compassionate release based on COVID-19

pandemic; concluding that section 3582(c)(1)(A)’s exhaustion requirement is jurisdictional and,

alternatively, there are no exceptions to the exhaustion requirement); United States v. Zywotko,

No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *1-2 (M.D. Fla. Mar. 27, 2020) (denying

request for compassionate release based on COVID-19 pandemic because defendant failed to

exhaust administrative remedies). But see United States v. Zukerman, No. 16 Cr. 194 (AT), 2020

WL 1659880, at *2-6 (S.D.N.Y. Apr. 3, 2020) (granting request for compassionate release based

on COVID-19 pandemic and waiving exhaustion requirement based on Second Circuit

precedent).1




1
  The Court is aware of handful of district courts in other jurisdictions that have, in light of COVID-19, waived the
FSA’s exhaustion requirement by relying on Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). The Court does
not find those cases persuasive because Washington concerned a judge-made exhaustion requirement to the Controlled
Substances Act, which, though not “expressly mandate[d]” by the statute’s text, was created as a “prudential rule of
judicial administration” that was “consistent with congressional intent.” Washington, 925 F.3d at 115-16. In other
words, Washington “speaks only to exhaustion requirements implied by a statute’s structure and purpose, not to
requirements that are expressly provided for in the statute itself.” United States v. Ogarro, No. 18-CR-373-9 (RJS),
2020 WL 1876300, at *4 (S.D.N.Y. Apr. 14, 2020). As discussed above, the FSA contains an explicit and
unambiguous statutory exhaustion requirement that is not subject to judicially created exceptions. The Court believes
the decisions holding otherwise “are inconsistent with the text of § 3581(c)(1)(A) and the Supreme Court’s Ross
decision.” Epstein, 2020 WL 1808616, at *4 n.4.


                                                         5
Case 1:12-cr-10010-SOH Document 219                           Filed 06/01/20 Page 6 of 8 PageID #: 1014



         Defendant has not established that the Court has the power to ignore the administrative

exhaustion requirement. The Court acknowledges the danger posed by the COVID-19 pandemic,

but the Court is nonetheless constrained by the existing statutory authority and cannot waive the

exhaustion requirement under the FSA. The Court must find that Defendant has not exhausted his

administrative remedies, and thus, the Court does not currently possess the authority to grant relief

under the FSA. Defendant’s motion for compassionate release should be denied without prejudice

to its refiling in the future, along with evidence that he has fully exhausted his administrative

remedies within the BOP. See United States v. Mendoza, No. CR103131DWFFLN, 2019 WL

6324870, at *4 (D. Minn. Nov. 26, 2019).

         B. Home Confinement

         Defendant also asks that the Court allow him to serve his sentence on home confinement.2

         “The Director of the Bureau of Prisons shall, to the extent practicable, ensure that a prisoner

serving a term of imprisonment spends a portion of the final months of that term (not to exceed 12

months), under conditions that will afford that prisoner a reasonable opportunity to adjust to and

prepare for the reentry of that prisoner into the community.” 18 U.S.C. § 3624(c)(1). This

authority “may be used to place a prisoner in home confinement for the shorter of 10 percent of

the term of imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2).

         The home-confinement framework has recently been expanded twice. Section 602 of the

FSA amended 18 U.S.C. § 3624(c)(2) by providing that “[t]he Bureau of Prisons shall, to the extent



2
  Some federal courts have concluded that emergency petitions for release on home confinement, based on COVID-
19, are properly construed as habeas requests pursuant to 28 U.S.C. § 2241. See United States v. Brady, No. 3:20-
CV-623, 2020 WL 1865486, at *3 (M.D. Pa. Apr. 14, 2020) (collecting cases). To the extent that Defendant’s request
could be construed as seeking section 2241 habeas relief, it must be denied because a petitioner may only seek section
2241 relief in the federal judicial district in which he is incarcerated. Matheny v. Morrison, 307 F.3d 709, 711 (8th
Cir. 2002). Defendant is incarcerated in FCI Victorville, which is not within the Western District of Arkansas. Thus,
the Court lacks jurisdiction over any section 2241 habeas claims that he is asserting. If Defendant wishes to seek
section 2241 habeas relief, he must do so in the federal judicial district in which he is incarcerated.

                                                          6
Case 1:12-cr-10010-SOH Document 219                  Filed 06/01/20 Page 7 of 8 PageID #: 1015



practicable, place prisoners with lower risk levels and lower needs on home confinement for the

maximum amount of time permitted under this paragraph.” United States v. Gonzalez-Meza, No.

CR 14-114 (01) (MJD), 2020 WL 1876223, at *2 (D. Minn. Apr. 15, 2020). Then on March 27,

2020, Congress enacted the Coronavirus Aid, Relief, and Economic Security Act (the “CARES

Act”) “to address the spread of the coronavirus in prisons by permitting BOP to expand the use of

home confinement under [section 602 of the First Step Act and] § 3624(c)(2).” Cordaro v. Finley,

No. 3:10-CR-75, 2020 WL 2084960, at *6 (M.D. Pa. Apr. 30, 2020). “Upon direction of the

Attorney General, Section 12003(b)(2) of the CARES Act temporarily suspends the limitation of

home confinement to the shorter of 10 percent of the inmate’s sentence or 6 months.” Id. Thus,

“if the Attorney General finds that emergency conditions will materially affect the functioning of

the BOP, as he did on April 3, 2020, the BOP Director may increase the maximum amount of time

that a prisoner may spend in home confinement.” Id.

       Upon consideration, the Court finds that it lacks the authority to grant Defendant his request

of home confinement. A court may not modify a term of imprisonment once it has been imposed

except when expressly permitted by statute or by Federal Rule of Criminal Procedure 35. 18

U.S.C. § 3582(c). Nothing in section 3624, the FSA, or the CARES Act gives the Court the

authority to order a prisoner’s placement on home confinement. United States v. Coker, No. 3:14-

CR-085, 2020 WL 1877800, at *2 (E.D. Tenn. Apr. 15, 2020); United States v. Kluge, No. CR 17-

61 (DWF), 2020 WL 209287, at *3 (D. Minn. Jan. 14, 2020). Rather, the relevant statutory

framework provides that “nothing in this subsection shall be construed to limit or restrict the

authority of the Director of the [BOP] under section 3621,” which in turn provides that the BOP

“shall designate the place of the prisoner’s imprisonment.” 18 U.S.C. §§ 3624(c)(4), 3621(b).

       Consequently, the discretionary authority to place a prisoner on home confinement remains



                                                 7
Case 1:12-cr-10010-SOH Document 219                            Filed 06/01/20 Page 8 of 8 PageID #: 1016



solely with the BOP. 18 U.S.C. §§ 3624(c)(4), 3621(b); see also United States v. Norris, No. 7:17-

CR-40-FL-1, 2019 WL 5079759, at *1 (E.D.N.C. Oct. 10, 2019) (collecting cases). Because BOP

has the sole authority to determine home-confinement placement, the Court cannot place

Defendant on home confinement or otherwise order the BOP to do so. To the extent that Defendant

seeks to be released on home confinement, he must make that request to the BOP.3 If the BOP

denies a home confinement request, the Court cannot review or reverse that decision. See 18

U.S.C. § 3621(b) (stating that the BOP’s “designation of a place of imprisonment . . . is not

reviewable by any court”).

                                              III. CONCLUSION

         For the above-discussed reasons, the Court finds that Defendant’s motion (ECF No. 217)

should be and is hereby DENIED WITHOUT PREJUDICE.

         IT IS SO ORDERED, this 1st of June, 2020.

                                                                         /s/ Susan O. Hickey
                                                                         Susan O. Hickey
                                                                         Chief United States District Judge




3
  The Court shares Defendant’s concerns about the effect of COVID-19. However, those concerns are not being
ignored by the BOP or the Court. Section 12003(b)(2) of CARES Act “expand[s] the cohort of inmates who can be
considered for home release.” Pursuant to the CARES Act, on April 3, 2020, United States Attorney General William
Barr issued a memorandum instructing the BOP to maximize transfer to home confinement for “all appropriate inmates
held at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19 is materially
affecting operations.” See Memorandum from Attorney General William Barr to Director of Bureau of Prisons, The
Increasing Use of Home Confinement at Institutions Most Affected by COVID-19 (April 3, 2020), available at
https://politi.co/2UV3JBi (last visited May 29, 2020). The Court’s ruling here should not be construed to reflect
negatively on Defendant’s eligibility for home confinement or on the conditions of any such placement. The Court
trusts that if Defendant submits a request for home confinement to the BOP, that it will promptly review his eligibility
for some type of release, removal, or furlough, if appropriate, under the standards issued by the CDC on which persons
are at heightened risk.

                                                           8
